On Motion for Rehearing.
On motion for rehearing appellee asks that the order of the trial court appointing a re ceiver of the property involved be affirmed, and that he have judgment against appellant and the sureties on his supersedeas bond for tjie amount of the rents and revenues derived from said property and paid over to the receiver.
While appellant prosecuted an appeal from the order appointing such receiver, no error has been, urged in that respect in his brief, and no complaint here made as to such order. The order of the trial court appointing such receiver will therefore he affirmed. The appellant having justified his appeal, however, we are of the opinion that appellee is not entitled to a judgment on the superse-deas bond. Our former judgment herein is therefore modified to the extent that the order of the trial court appointing a receiver is affirmed, and to that extent appellee’s motion for rehearing is granted. In all other respects said motion is overruled.
Granted in part and in part overruled.